Citation Nr: 0032410	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  94 - 23 294	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to a rating in excess of  20 percent for right 
chondromalacia patella, including arthritis.

Entitlement to a rating in excess of  20 percent for left 
chondromalacia patella, including arthritis.

Entitlement to a rating in excess of  20 percent for 
degenerative disc disease of the cervical spine. 

Entitlement to a rating in excess of  10 percent for 
degenerative changes of the right (major) shoulder with 
painful motion.  

Entitlement to a rating in excess of  10 percent for 
degenerative changes of the left (minor) shoulder with 
painful motion.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to service 
retirement in July 1980.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of December 
1992 and March 1994 from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  On 
September 10, 1998, the Board issued a decision which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  On February 4, 2000, the Court 
remanded the case to the Board for another decision, taking 
into consideration matters raised in its order.  

In the Court's February 4, 2000, order and supporting 
documentation, it was noted that the Board's remand of  
November 1996 required examinations of the veteran's 
bilateral knee disabilities by "board certified 
specialists" after their review of the claims file, and that 
the RO was to make sure that the claims folders were made 
available to the examiners and reviewed by them prior to the 
examination.  The Court indicated that the record did not 
show that the veteran was examined by "board certified 
specialists", or that the examiners reviewed the claims 
folders in connection with the examinations.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand's orders.  Stegall v. West,  11 
Vet. App. 268, 271 (1998).  In addition, a remand by the 
Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  See  38 U.S.C.A. § 303 (West 1991);  see also  
Stegall, supra.  Where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall, supra.  The Board's decision with 
respect to these issues was vacated and the Board was 
instructed to take additional action prior to readjudicating 
the veteran's claims for ratings in excess of 20 percent each 
for right and left chondromalacia patella, with arthritis.

However, the record shows that on May 18, 1999, while the 
case was pending before the Court, the veteran underwent 
bilateral total knee replacements, and subsequently underwent 
rehabilitative physical therapy.  In view of the fact that 
veteran's bilateral chondromalacia of the knees with 
arthritis can no longer be evaluated because of the 
intervening knee replacement surgeries, the Board finds that 
remanding the veteran's appeal for increased ratings for his 
bilateral knee disabilities would be futile.  Further, the 
record shows that the veteran has submitted additional 
medical evidence bearing upon his bilateral knee disabilities 
immediately prior to his total knee replacements.  
Accordingly, the Board will readjudicate those claims for 
increase based upon the medical evidence of record from the 
date of the veteran's reopened claim on August 6, 1993, to 
May 18, 1999, the date that the veteran underwent bilateral 
total knee replacements, based upon the current record.  

In addition, the Court directed the Board to determine 
whether the necessary neurological testing ordered by the 
Board in its March 1998 remand was adequate to evaluate the 
veteran's claim for a rating in excess of  20 percent for his 
degenerative disc disease of the cervical spine, and to 
determine whether the neurological and orthopedic aspects of 
the veteran's cervical spine disability could be separated 
for rating purposes.  The Board was instructed to review the 
record, to reevaluate that disability, and to determine 
whether a rating in excess of 20 percent for a cervical spine 
disability was warranted based upon all of the appellant's 
cervical spine symptomatology.  The Board finds that the 
neurological examinations of the veteran's cervical spine 
conducted at the Neurology Clinic, 
R L. Roudebush VA Medical Center, in October 1998 and in 
December 1998, with electromyographic testing and nerve 
conduction studies conducted at that facility in February and 
in April 1999, are sufficient to resolve all issues related 
to the veteran's cervical spine disability, including the 
issues of service connection for cervical radiculopathy, 
carpal tunnel disease, and ulnar neuropathy.  

The Court further found that the Board failed to address the 
issues of increased separate evaluations for the veteran's 
left and right shoulder pain, each currently evaluated as 10 
percent disabling, even though those issues were raised on 
appeal and were clearly before the Board.  The Court took 
notice that separate ratings were granted in March 1998, and 
that the veteran then disagreed with the ratings assigned at 
that time.  See Smallwood v. Brown, 10 Vet. App. 93, 99 
(1997);  Archbold v. Brown,  9 Vet. App. 124, 132 (1996).  
The Court directed that on remand the Board must address the 
issues of ratings in excess of 10 percent each for the 
veteran's service-connected degenerative changes of the right 
(major) and the left (minor) shoulders with painful motion.  
The Board finds that the veteran should be afforded another 
VA orthopedic examination of his shoulders, bilaterally, and 
readjudication by the RO prior to appellate review of those 
issues.  Based upon the foregoing, the Board finds that 
additional development of the medical and other evidence is 
warranted as to the issues of ratings in excess of 10 percent 
each for the veteran's degenerative changes of the left and 
right shoulders with painful motion.  That matter is 
addressed in the Remand portion of this decision.  

The Board was further directed to provide a decision with 
adequate reasons and bases for its findings and conclusions 
in order to enable the appellant to understand the Board's 
decision and to allow for meaningful judicial review.  
38 U.S.C.A. § 7104(d)(1);  See  Allday v. Brown,  7 Vet. 
App. 517, 527 91995).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999);  
Quarles v. Derwinski,  3 Vet. App. 129 (1992).  


FINDINGS OF FACT

1.  The claims for ratings in excess of 20 percent for right 
and left chondromalacia patella, with arthritis, and the 
claim for a rating in excess of 20 percent for degenerative 
disc disease of the cervical spine with bilateral shoulder 
pain are plausible because the veteran has alleged an 
increase in the severity of those disabilities.  

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  The veteran's service-connected degenerative disc disease 
of the cervical spine is currently manifested by moderate 
recurring symptoms of painful motion, loss of function due to 
pain on motion, and X-ray evidence of degenerative arthritis, 
without muscle spasm or other neurological findings; more 
than moderate impairment of function is not demonstrated.  

4.  The veteran's service-connected chondromalacia patella 
and arthritis of the right knee are currently manifested by a 
Grade III chondromalacia of the medial femoral condyle, with 
raw, eburnated bone, and similar pathology at the lateral 
femoral condyle, the lateral tibial plateau, and the patella 
surface; painful motion, crepitus on motion, pain on patella 
compression, difficulty in squatting and recovering, sitting 
and rising, and in negotiating stairs; and X-ray evidence of 
joint or periarticular pathology including osteoarthritis 
with medial joint space narrowing, marginal osteophyte 
formation, subchondral cyst formation and sclerosis, and 
retropatellar spurring, and evidence of excess fatigability, 
limitation of walking, and decreased function due to pain in 
his right knee. 

5.  The veteran's service-connected chondromalacia patella 
and arthritis of the left knee are currently manifested by a 
Grade III chondromalacia of the medial femoral condyle, with 
raw, eburnated bone, and similar pathology at the lateral 
femoral condyle, the lateral tibial plateau, and the patella 
surface; painful motion, crepitus on motion, pain on patella 
compression, difficulty in squatting and recovering, sitting 
and rising, and in negotiating stairs; and X-ray evidence of 
joint or periarticular pathology including osteoarthritis 
with medial joint space narrowing, marginal osteophyte 
formation, subchondral cyst formation and sclerosis, and 
retropatellar spurring, and evidence of excess fatigability, 
limitation of walking, and decreased function due to pain in 
his left knee. 


CONCLUSIONS OF LAW

1.  The claims for ratings in excess of 20 percent each for 
right and left chondromalacia patella, with arthritis, and 
the claim for a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine are well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(a)(West 
1991;  Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  
Drosky v. Brown, 10 Vet. App. 251 (1997). 

2.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. Part 4, 
§  4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1997).

3.  The criteria for an increased rating of  30 percent for 
chondromalacia patella and arthritis of the right knee with 
painful motion are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991);  38 C.F.R. § 3.321(b)(1); Part 4, §  4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003, 5261 (1999).

4.  The criteria for an increased rating of 30 percent for 
chondromalacia patella and arthritis of the left knee with 
painful motion are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991);  38 C.F.R. § 3.321(b)(1); Part 4, §  4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible and 
are thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
the issues on appeal have been properly developed and that 
the statutory obligation of VA to assist the veteran in the 
development of his claims has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran, that he has been afforded personal hearings 
on appeal in September 1993 and in March 1995, and that he 
underwent comprehensive VA orthopedic, neurologic, and 
radiographic examinations in connection with his claims in 
September 1993, in April 1995, in October 1997, in February 
1998, in October 1998, and in December 1998, with 
electromyographic testing and nerve conduction studies 
conducted in February and in April 1999.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

The appellant contends that the RO erred in failing to grant 
entitlement to a rating in excess of  20 percent for 
degenerative disc disease of the cervical spine; entitlement 
to a rating in excess of  20 percent for right chondromalacia 
patella, including arthritis; and entitlement to a rating in 
excess of  20 percent for left chondromalacia patella, 
including arthritis, because it did not take into account or 
properly weigh the medical and other evidence of record.  It 
is contended that these disabilities are more disabling than 
currently evaluated; that he experiences limitation of motion 
and a grinding sensation on movement of the cervical spine; 
that he experiences pain in both shoulder joints; that he 
experiences pain on motion of the knees and loss of strength 
in his lower extremities which hampers him in rising from a 
kneeling position; and that he believes that he has arthritis 
of both knees as a result of his service-connected bilateral 
chondromalacia of the knees. 

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's right 
and left knees.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to these 
disabilities.

I.  The Evidence

A rating decision of December 1980 granted service connection 
for disabilities which included bilateral chondromalacia 
patella.  A rating decision of January 1982 granted service 
connection for degenerative disc disease of the cervical 
spine with bilateral shoulder pain.  

In August 1993, the veteran sought increased ratings for his 
service-connected degenerative disc disease of the cervical 
spine with bilateral shoulder pain, then evaluated as 20 
percent disabling; and for his service-connected 
chondromalacia patella of the right and left knees, each then 
evaluated as 10 percent disabling.  

A personal hearing on appeal, conducted at the RO in 
September 1993, did not address the issues currently in 
appellate status.  

Private treatment records from the Welborn Clinic, dated from 
February 1991 to September 1993, cited the veteran's 
statement in February 1991 that all his medical problems were 
currently quiescent and that his overall general health was 
excellent.  In February 1992, he indicated that he had 
experienced an episode during which his legs felt weak, and 
that he was using a stair-stepper.  In November 1992, he 
complained of right rotator cuff pain after pulling the 
starter rope on the lawn mower.  X-ray revealed a small spur 
formation over the tuberosity and over the outer end of the 
clavicle at the acromioclavicular joint region.  In March 
1993, he reported no active complaints apart from the rotator 
cuff problem and intermittent back and knee pain.  In July 
1992, he complained of arthralgias of the knees, worsening 
over the past three months.  Examination revealed medial 
joint line tenderness, but no joint instability, effusion, 
erythema, or warmth.

A report of VA orthopedic examination, conducted in September 
1993, cited the veteran's complaints of joint soreness 
involving the neck, shoulders, and knees, of gradual onset 
and without any history of injury.  Examination of the knees 
disclosed no effusion, subluxation, anterior or posterior 
cruciate signs, or lateral instability.  Range of motion of 
the knees was from 0 to 110 degrees, bilaterally, with 
crepitus on motion.  However, on podiatric examination, it 
was noted that the veteran could not get more than a 10 
percent bend in his knees, so that he was unable to squat.  
X-ray studies of the knees revealed mild narrowing of the 
medial compartment, bilaterally, with early osteophyte 
formation along the medial right tibia and posteriorly from 
the right patella.  There was no evidence of fracture or 
dislocation of either knee. 

The veteran further stated that he experienced occasional 
soreness of the neck, with no history of injury.  Examination 
of the cervical spine disclosed a normal posture, no fixed 
deformity, and good musculature of the back.  Cervical 
flexion was accomplished to 20 degrees, hyperextension to 20 
degrees, and rotation was to 30 degrees, bilaterally.  
Attempts to force cervical rotation elicited complaints of 
pain.  X-ray studies revealed mild degenerative change in 
both acromioclavicular joints.

A personal hearing was held before a Hearing Officer at the 
RO in March 1995.  The veteran's testimony regarding his 
cervical, shoulder, knee, and foot problems is summarized in 
the above-cited contentions of the veteran.  In particular, 
he testified that he experienced bilateral knee impairment 
including an altered gait, extreme discomfort in climbing 
stairs, inability to perform a deep knee bend, a grating 
sensation on motion of the knees, weakness in the knees, and 
inability to engage in activities requiring repetitive knee 
motion, and that his orthopedist had recommended that he have 
bilateral knee replacements.  A transcript of the testimony 
is of record and has been reviewed by the Board.  

Private treatment records from the Welborn Clinic, dated in 
October and November 1994, cited the veteran's statement that 
he had trouble getting up or down from a deep knee bend, but 
experienced no limitation of knee motion or giving way of the 
knees.  Examination revealed that anterior and posterior 
drawer's signs were negative, and the medial and collateral 
ligaments were intact.  Some tenderness was reported at the 
lateral meniscus, superiorly, and X-ray studies showed 
significant degenerative joint disease in the knees.  A 
November 1994 letter from the veteran's private physician 
noted that the veteran had arthritis of the knees and should 
minimize trauma and unnecessary walking to delay the need for 
total knee replacement procedures due to degenerative 
arthritis.  

A report of VA orthopedic examination, conducted in April 
1995, cited the veteran's complaints of neck pain on motion, 
with radiation into the upper extremities; knee pain stemming 
from chondromalacia, worsening over the years and with 
occasional popping and cracking but no true mechanical 
symptoms; and foot pain on the plantar surface of the arch 
and occasional swelling.  Examination revealed that the 
veteran could touch his chest and his clavicles with his 
chin, rotating to approximately 20 degrees, bilaterally, but 
experienced posterior neck pain on full extension and some 
pain on right rotation.  A complete neurological examination 
disclosed no radicular pattern to any motor weakness and no 
focal deficit.  X-ray examination of the cervical spine 
revealed osteophyte formation and disc space narrowing, 
greatest at the C5-6 levels, without evidence of fracture or 
subluxation.

Examination of the knees revealed a five degree loss of full 
extension as well as degenerative genu varum.  Medial tibial 
plateau osteophytes with medial joint line tenderness were 
noted, but there was no instability or active effusion.  
Flexion of both knees was accomplished to 120 degrees.  X-ray 
examination revealed medial joint space narrowing and 
osteophyte formation, without evidence of fracture or 
effusion.  The clinical impression was cervical 
spondyloarthropathy, with no motor deficit consistent with a 
particular level of radiculopathy.  Bilateral knee 
osteoarthritis was diagnosed, as well as a history of 
bilateral chondromalacia patella.  The examiner noted that 
the veteran's main symptomatology was coming from his 
osteoarthritis. 

A report of examination of the cervical spine cited the 
veteran's complaints of some discomfort and "grinding" in 
the neck, increasing with neck movement, but with no 
radicular component.  He also noted pain in the shoulders, 
bilaterally.  Examination disclosed no clear paresthesias or 
dysesthesias, but noted some numbness in the fingers of both 
hands on certain activities.  Neurological examination was 
generally within normal limits, although some discomfort was 
noted on neck extension.  Motor examination was normal 
throughout, with normal muscle tone and normal and 
symmetrical strength in the upper and lower extremities, and 
no atrophy, fasciculations, or abnormal spontaneous 
movements.  Sensation was normal throughout and reflexes were 
equal and active throughout.  Gait and station were normal, 
and he had a full and free toe, heel and tandem gait.  The 
neurologic impression was cervical strain/sprain with no 
evidence of focal neurologic deficit on examination.  The 
examiner noted, however, that an electromyogram was warranted 
to screen for a peripheral neuropathy or carpal tunnel 
[syndrome].  A report of electromyography, conducted in May 
1995, disclosed no evidence of a right cervical root disease, 
but disclosed evidence of a median neuropathy at the right 
wrist and a mild right ulnar neuropathy involving only the 
sensory fibers.  

Pursuant to the November 1996 remand by this Board, the 
veteran reported additional treatment at the Welborn Clinic, 
and stated that he experienced loss of strength in the knees, 
particularly when rising from a kneeling position; and 
inability to stand without extreme pain in both knees.  He 
noted that his physician had recommended total knee 
replacement surgery but for his [youthful] age.  

Private treatment records from the Welborn Clinic, dated from 
March 1995 to December 1996, include a report of physical 
examination without active complaints, and no involvement of 
the neck.  Findings of a negative Tinel's sign and a mildly 
positive Phelan's sign, bilaterally, supported a diagnosis of 
mild carpal tunnel syndrome (CTS).  Continued difficulty with 
the knees related to chondromalacia patella/osteoarthritis of 
the knees was noted.  An entry in September 1995 noted no new 
complaints and that his degenerative joint disease and carpal 
tunnel syndrome were stable.  Records dated in February and 
March 1996 show that the veteran was seen for complaints of 
left shoulder pain after falling in the bathtub and 
sustaining a left rotator cuff injury.  In April 1996, he 
complained of left knee pain and weakness.  Knee motion 
revealed crepitus, patella compression caused pain, and he 
walked with a limp.  In November 1996, it was noted that the 
veteran had discomfort in the medial aspect of both knees.  
There was no instability, no definite effusions, only mild 
crepitus, and knee range of motion of the knees was fairly 
well preserved.  X-rays of both knees revealed significant 
medial joint space narrowing with marginal osteophyte 
formation and subchondral sclerosis, cyst formation, and 
retropatellar changes.  The examiner stated that, due to the 
veteran's young age, he hoped that conservative treatment 
would buy him a few more years before needing total knee 
arthroplasties.  He further noted that the veteran's 
retropatellar changes would make proximal tibial osteotomies 
not a good option.  X-ray examination of the knees revealed 
osteoarthritic changes, including medial joint space 
narrowing, marginal osteophyte formation, subchondral cyst 
formation and sclerosis, and retropatellar spurring.  In 
December 1996, the veteran continued to receive injections in 
both knees due to osteoarthritis, and examination revealed 
crepitus in both knees.  

A report of VA orthopedic examination, conducted in October 
1997, cited the veteran's subjective complaints of neck pain 
with occasional intermittent and fleeting numbness in the 
hands, bilateral shoulder pain worsening with overhead 
activities, and constant knee pain increasing on walking.  
Examination of the cervical spine disclosed full flexion, 
extension to 45 degrees, and rotation to 70 degrees on either 
side.  Spurling's sign was negative, and rotation of the neck 
did not cause numbness in the hands.  His C-5 reflexes were 
equal and active, he had full strength in his biceps and 
triceps, and his two-point discrimination was 6 mm. over his 
entire hand on both sides.  He had a normal neurovascular 
examination of the hands, and his radial, medial, and ulnar 
nerves were all intact, with no evidence of wasting.  A 
review of X-ray studies from April 1995 revealed degenerative 
changes of the cervical spine, greatest at the C5-6 level.  
The orthopedic examiner indicated that the veteran's neck 
pain might affect his function in some way due to a painful 
range of motion.

Neurological examination of the cervical spine in October 
1997 disclosed limitation of cervical flexion to two 
fingerbreaths above the sternum, moderate limitation of 
extension to approximately 5 to 10 degrees off the vertical, 
moderate limitation of cervical rotation to approximately 35-
40 degrees off the midline, with pain on all maneuvers, 
particularly on extension.  There was tenderness over the 
bilateral trapezius and on palpation over the mid to low 
cervical spine itself.  Motor examination of the upper 
extremities revealed a normal tone, strength, and bulk except 
for some mild weakness of the right abductor pollicis brevis.  
There was no significant atrophy associated with this 
finding, and no atrophy of other muscle groups in the upper 
extremities.  Reflex examination was normal in the upper 
extremities and sensory examination revealed only a 
subjective decrease to pinprick over the bilateral median 
nerves without a dermatomal pattern.  The neurological 
diagnosis was probable cervical degenerative joint disease 
without evidence of neural impingement.  The examiner 
indicated that he suspected  that the veteran had bilateral 
carpal tunnel syndrome and a potential ulnar neuropathy at 
the elbow.  

Orthopedic examination in October 1997 revealed varus knees 
with a 10 degree flexion contracture, bilaterally.  Knee 
flexion was accomplished to 105 degrees, bilaterally, with 
crepitus.  Tenderness was present over the medial joint line 
and over the left lateral joint line.  No effusion was 
present and Lachman's was negative.  There was retropatellar 
pain at the anterior aspect, presumably on palpation.  X-ray 
studies disclosed significant tricompartmental degenerative 
joint disease of both knees with medial joint space loss, 
osteophytosis, and joint space sclerosis, and patellofemoral 
joint osteophytes.  No subluxation of the patella was found.  
The orthopedic diagnosis was bilateral knee arthritis in the 
anterior medial compartment with varus knees and a limited 
range of motion.  The examiner further stated that the 
majority of the veteran's problems, if not all of them, were 
probably just insidious in onset as he did not have a 
traumatic injury which would explain any of his orthopedic 
problems, and that such problems were very common in our 
society.  He expressed the opinion that one might expect the 
veteran to have easy fatigability and decreased function due 
to pain in his knees.  He further stated that the veteran's 
current bilateral osteoarthritis of the knees was unlikely to 
be a consequence of his prior chondromalacia of the patella 
because the majority of his pain was in the medial 
compartment and varus knees, and that chondromalacia was a 
disorder which affected the underside of the patella and not 
the medial compartment of the knee.  He concluded, therefore, 
that the veteran had experienced two separate conditions in 
the past, bilateral chondromalacia and, currently, 
osteoarthritis of the knees.

Neurologic examination of the knees in October 1997 revealed 
a normal gait and station and normal strength in the lower 
extremities except for some give-way weakness in the left 
quadriceps and hamstring.  Foot dorsiflexion and plantar 
flexion were normal, and diminished reflexes of the Achilles 
tendons, bilaterally, were shown.  There was no Babinski or 
clonus.  

Neurologic examination of the shoulders in October 1997 noted 
the veteran's statement that his shoulder symptoms were 
gradual in onset; that his shoulder pain did not become worse 
when his neck pain worsened; that there was no significant 
relationship between the two; and that he did not experience 
any sharp radiating pain from the neck to the upper 
extremities.  He further reported a subjective gradual 
decrease in strength in the upper extremities, bilaterally, 
although he felt that such might be secondary to decreased 
use due to neck pain.  He denied any predictable aggravating 
factors, denied awakening due to shoulder pain, denied elbow, 
wrist of hand pain, denied any unusual injury to the upper 
extremities or neck, and again denied any association between 
his neck and shoulder pain.  He complained of increasing hand 
numbness and tingling over the past two years, but did not 
feel that either significantly interfered with his work, 
although it did limit his activities.

A report of VA neurologic examination, conducted in February 
1998, cited the veteran's history of arthritic joint pain in 
knees and shoulders and his statement that a previous 
electromyogram was normal.  Examination revealed that his 
gait and station were normal to heel, toe, and tandem 
walking; that his sternocleidomastoid and trapezius strength 
was 5/5; and that there was no evidence of atrophy or 
fasciculations.  Motor examination revealed normal muscle 
bulk, tone and strength in the upper and lower extremities.  
Sensation was intact to light touch, pinprick and 
proprioception except in the anterior and lateral aspect of 
his right thigh, which was thought to be due to tight 
clothing enrolling his right cutaneous femoral nerve.  The 
neurologic impression was history of paresthesias in the 
upper extremities with past nerve conduction study reported 
to be normal.  Although repeat electromyogram and nerve 
conduction studies were recommended, such were not conducted.  

Based upon the foregoing, a rating decision of March 1998 
granted a separate compensable rating of 10 percent for 
degenerative arthritis of the right (major) shoulder with 
painful motion, and a separate compensable rating of 10 
percent for degenerative arthritis of the left (minor) 
shoulder with painful motion, while continuing the 20 percent 
evaluation for the veteran's service-connected degenerative 
disc disease of the cervical spine.  That decision further 
granted presumptive service connection for arthritis of both 
knee joints and changed the evaluation for the veteran's 
service-connected bilateral knee disabilities such as to 
provide an evaluation of 10 percent each under Diagnostic 
Codes (DC) 5261 (limitation of extension of leg) and DC 5003 
(degenerative arthritis, hypertrophic or osteoarthritis).  

Thereafter, a report of VA neurological examination conducted 
in October 1998 cited the veteran's history of chronic daily 
neck pain for the past 25 years, worsening on turning to the 
right, tilting, flexing, or extending the neck, with 
occasional radiation to the right shoulder and pain currently 
estimated as 7 out of 10.  In addition, he complained of 
daily numbness in the right arm, accompanied by weakness, and 
a pins-and-needles sensation, mainly in the right hand.  

Neurological examination disclosed that strength in the 
sternocleidomastoid, trapezius, neck flexor and extensors 
were 5/5, with pain on the right side of the neck on cervical 
tilting or rotation in either direction.  There was no pain 
on cervical flexion or extension, and no tenderness to 
palpation over the trapezius or the mastoid.  Examination of 
the upper extremities disclosed normal muscle tone and 
strength throughout, strength in the inner osseous was 
normal, and there was no phenar or hypothenar atrophy.  
Sensory examination was normal to pinprick, light touch, 
vibration and position, and there was no Tinel's or Phelan's 
sign, although an objective decrease to sensation was found 
in the distribution of the median nerve on the right side.  
Coordination was normal, muscle stretch reflexes were one 
plus throughout, there was no Babinski sign, and he had a 
non-spastic gait.  The clinical impression was chronic neck 
pain with possible cervical radiculopathy, although a past 
nerve examination did not confirm the presence of 
radiculopathy, and carpal tunnel syndrome (CTS) was 
identified as another potential diagnosis.  The examiner 
recommended a repeat electromyographic (EMG) examination and 
nerve conduction velocity (NCV) studies to verify the CTS, 
and to evaluate the possibility of a cervical radiculopathy.  
If those studies proved negative, a magnetic resonance 
imaging (MRI) study was recommended.  

A report of EMG and NCV testing in February 1999 disclosed a 
prolonged left median motor distal latency with normal 
amplitude and normal conduction velocity.  The conclusion was 
moderate left median nerve entrapment  at the wrist (CTS); 
moderately severe right median nerve entrapment at the wrist 
(CTS); and no electromyographic evidence of cervical 
radiculopathy, bilaterally.  

Another VA neurological examination, conducted in October 
1999, cited the veteran's statement that his neck pain, 
numbness in the upper extremities, and pins-and-needles 
sensation in both hands had worsened in the interim, and the 
examiner noted that the EMG had disclosed bilateral CTS, with 
no evidence of cervical radiculopathy.  Neurological 
examination disclosed normal muscle bulk, tine, and strength, 
5/5, throughout, and there were no areas of phenar or 
hypothenar atrophy.  Sensory examination showed some 
decreased sensation to pinprick and light touch, in the 
distribution of the median nerve in both hands, and Tinel's 
or Phelan's signs were positive.  Coordination was normal, 
and gait and station were normal.  The impression was 
bilateral CTS, more on the right than the left.  The examiner 
expressed the opinion that the veteran's bilateral CTS was 
not related to his cervical spine symptoms, and that the 
veteran needed wrists splints and therapy for his bilateral 
CTS.  

Additional EMG and NCV testing, accomplished in April 1999, 
disclosed a prolonged left median motor distal latency with 
normal amplitude and normal conduction velocity; normal 
bilateral ulnar motor and F-wave studies; severely prolonged 
right median motor distal latency with normal amplitude and 
normal conduction velocity; normal bilateral radial sensory 
studies; normal bilateral ulnar orthodromic sensory studies; 
absent right median sensory response; and prolonged left 
median orthodromic sensory peak latency with decreased 
amplitude. Needle examination of the upper extremities, 
bilaterally, and the cervical paraspinals were within normal 
limits.  The conclusions were moderate left median nerve 
entrapment at the wrist (CTS); moderately severe right median 
nerve entrapment at the wrist (CTS; and no electromyographic 
evidence of cervical radiculopathy, bilaterally.  

The veteran was admitted to Kendrick Memorial Hospital in May 
1999, and the admission summary shows that he experienced 
pain at the median joint lines, bilaterally; limitation of 
walking to one block, pain on ascending and descending stairs 
or on sitting and rising from a seated position; and pain 
bothering him at night.  X-ray examination revealed severe 
osteoarthritis with loss of joint space and varus angulation, 
and it was concluded that conservative therapy had failed.  
On May 18, 1999, the veteran underwent bilateral total knee 
replacements due to osteoarthritis of the knees.  The left 
knee operative report noted a Grade III chondromalacia of the 
medial femoral condyle, with raw, eburnated bone and small 
osteophytes; a degenerative medial meniscus; a Grade II 
chondromalacia of the lateral femoral condyle and the lateral 
tibial plateau, and a Grade III chondromalacia of the patella 
surface.  The right knee operative report noted a Grade III 
chondromalacia of the medial femoral condyle, with raw, 
eburnated bone and small osteophytes; a degenerative medial 
meniscus; a Grade III chondromalacia of the lateral femoral 
condyle with raw, eburnated bone and small osteophytes; a 
Grade II chondromalacia of the lateral tibial plateau; a 
partially degenerative lateral meniscus; and a Grade III 
chondromalacia of the patella surface.  The veteran tolerated 
the procedures well and had an unremarkable postoperative 
course.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown,  7 
Vet. App. 55 (1994).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. Part 4, § 4.7 (1999).

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities of the cervical spine and the knees, 
bilaterally.  The Board has found nothing in the historical 
record which would lead to the conclusion that the most 
current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the 
disabilities at issue.  

Entitlement to a Rating in Excess of 20 Percent Each for 
Right and Left Chondromalacia Patella, including Arthritis

As noted, in August 1993, the veteran sought ratings in 
excess of 10 percent each for his bilateral knee 
disabilities, then evaluated as chondromalacia patellae.  
VA's Schedule for Rating Disabilities provides that 
disabilities of the knee may be rated under  38 C.F.R. Part 
4, § 4.71a, Diagnostic Codes 5256 (requiring ankylosis of the 
knee), 5257 (recurrent subluxation or lateral instability), 
5258 (dislocation of semilunar cartilage), 5259 (removal of 
semilunar cartilage, symptomatic), 5260 (limitation of 
flexion), 5261 (limitation of extension), 5262 (impairment of 
tibia and fibula), and 5263 (genu recurvatum).  However, the 
medical evidence of record fails to establish the clinical 
presence of ankylosis, subluxation, instability, dislocation 
or removal of the semilunar cartilage, nonunion, malunion, or 
other impairment of tibia or fibula, or that a compensable 
rating would be warranted for genu recurvatum under DC 5263.  
Instead, the record shows chondromalacia of both knee joints, 
with some impairment of flexion and extension of the knee 
joints, bilaterally; evidence of pain on motion, bilaterally; 
and X-ray evidence of extensive degenerative arthritis of 
both knee joints.  

A rating decision of March 1998 granted presumptive service 
connection for arthritis of both knee joints, rated as 10 
percent disabling, while a rating decision of October 1998 
changed the evaluation for the veteran's service-connected 
bilateral knee disabilities such as to provide an evaluation 
of 20 percent each under Diagnostic Codes (DC) 5261 
(limitation of extension of leg) and DC 5003 (degenerative 
arthritis, hypertrophic or osteoarthritis).  The Board notes 
that the veteran's bilateral knee disabilities are not 
currently compensable under any DC that involves limitation 
of motion (DC 5260 and 5261); however, they meet the criteria 
for a zero-percent rating under DC 5261 because of findings 
of extension limited to 5 degrees on several occasions.  See 
VAOPGCPREC 23-97, which provides, in pertinent part, that 
separate compensable ratings based on arthritis and on 
limitation of motion are not available where the limitation 
of motion does not meet the criteria for a zero-percent 
rating.  Accordingly, ratings in excess of the currently 
assigned 10 percent ratings for the veteran's left and right 
knee disabilities are not warranted based on limitation of 
motion and upon X-ray evidence of arthritis.  

The Board has further considered the applicability of the 
provisions of  38 C.F.R. § 4.40, 4.45, and 4.59 (1999) as 
they pertain to rating disability resulting from arthritis 
and other musculoskeletal disabilities in light of General 
Counsel Precedent Opinion 9-98 (VAOPGCPREC 9-98) (August 14, 
1998).  That opinion addresses multiple ratings for 
musculoskeletal disability and the applicability of  
38 C.F.R. § 4.40, 4.45, and 4.59.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
    (a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.).
    (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).
    (c) Weakened movement (due to muscle injury, disease or 
injury of 
peripheral nerves, divided or lengthened tendons, etc.).
    (d) Excess fatigability.
    (e) Incoordination, impaired ability to execute skilled 
movements smoothly.
    (f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a  parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of  disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (1999).

General Counsel Precedent Opinion 9-98 (VAOPGCPREC 9-98) 
(August 14, 1998) addresses multiple ratings for 
musculoskeletal disability and the applicability of  
38 C.F.R. § 4.40, 4.45, and 4.59.  In so doing, it notes that 
§ 4.40 provides that, in rating disability of the 
musculoskeletal system, it is essential that the examination 
on which ratings are based adequately portray any functional 
loss which may be due to pain.  While that regulation does 
not require a separate rating for pain, it provides that the 
impact of pain must be considered in making a rating 
determination.  See  Spurgeon v. Brown,  10 Vet. App. 194, 
196 (1997).  In addition, § 4.40 provides for loss of 
function due to crepitus on motion, supported by adequate 
pathology.  Further, § 4.45 states that pain on movement, 
swelling, deformity or atrophy of disuse, as well as 
instability of station, disturbance of locomotion, 
interference with sitting, standing, or weight-bearing are 
relevant considerations for determinations of joint 
disability.  Incoordination and excess fatigability are also 
factors for consideration under § 4.45(d) and (e), while 
§ 4.59 contemplates at least the minimum compensable rating 
for painful motion with joint or periarticular pathology.  In 
the instant appeal, the medical evidence of record 
demonstrates a degree of joint or periarticular pathology 
which fully supports the veteran's contentions that he 
experienced severe impairment of function due to knee pain.  

In the past, the veteran's bilateral chondromalacia patella 
has been rated by analogy to traumatic arthritis under the 
hyphenated DC 5099-5010.  However, the veteran has now been 
granted presumptive service connection for degenerative 
arthritis under the hyphenated DC 5003 and 5261.  No apparent 
consideration has been given to medical evidence of ongoing 
symptoms of bilateral chondromalacia patella, including 
clinical findings of pain on patellar compression (April 
1996), subchondral sclerosis, cystic changes, and 
retropatellar changes including spurring (November 1996), and 
retropatellar pain of the anterior compartment (October 
1997).  In addition, the veteran is shown to experience pain 
at the median joint lines, bilaterally; walking limited to 
one block, and pain on ascending and descending stairs or on 
sitting and rising from a seated position.  (1999).  
Moreover, the veteran credibly complained of the increased 
impact of his bilateral knee symptomatology on his 
functioning since the date of his reopened claim.  

In this particular case, the medical evidence shows that the 
veteran's service-connected chondromalacia patella and 
arthritis of the right and left knees are currently 
manifested by a Grade III chondromalacia of the medial 
femoral condyle, with raw, eburnated bone, and similar 
pathology at the lateral femoral condyle, the lateral tibial 
plateau, and the patella surface; painful motion, crepitus on 
motion, pain on patella compression, difficulty in squatting 
and recovering, sitting and rising, and in negotiating 
stairs; and X-ray evidence of joint or periarticular 
pathology including osteoarthritis with medial joint space 
narrowing, marginal osteophyte formation, subchondral cyst 
formation and sclerosis, and retropatellar spurring, and 
evidence of excess fatigability, limitation of walking, and 
decreased function due to pain in his right and left knees. 

In considering the functional loss due to pain under § 4.40; 
pain on movement and excess fatigability under § 4.45; and 
the minimum compensable rating for painful motion with joint 
or periarticular pathology, the Board finds that the 
veteran's current bilateral knee disabilities are productive 
of impairment sufficient to warrant assignment of increased 
ratings of 30 percent for each knee.  To the extent 
indicated, the claim for ratings in excess of 20 percent each 
for right chondromalacia patella with arthritis and painful 
motion and for left chondromalacia patella with arthritis and 
painful motion are granted.  

A Rating in Excess of 20 Percent for Degenerative Disc 
Disease of the Cervical Spine

The Board has considered the evaluation of the veteran's 
cervical disability under the provisions of DC 5003 
(degenerative arthritis), DC 5287 (ankylosis of the cervical 
spine), DC 5290 (limitation of motion of the cervical spine), 
and DC 5293 (intervertebral disc disease).  However, 
ankylosis of the cervical spine is not demonstrated or 
diagnosed, and more than moderate limitation of cervical 
motion is not shown such as to warrant assignment of an 
increased rating of 30 percent based upon severe limitation 
of cervical motion.  

The veteran's service-connected degenerative disc disease of 
the cervical spine is currently manifested by both limitation 
of motion and pain on motion, and is rated under the 
hyphenated DC 5003 (degenerative arthritis) and 5293 
(intervertebral disc disease).  In  VAOPGCPREC 36-97, the 
VA's General Counsel reviewed medical authorities and 
concluded that DC 5293 involved loss of range of motion and 
that, therefore, §§ 4.40 and 4.45 should be applied when a 
veteran's disability is rated under that diagnostic code.  

VA's Schedule for Rating Disabilities provides that 
intervertebral disc disease will be rated as 10 percent 
disabling when mild; as 20 percent disabling when moderate, 
with recurring attacks; as 40 percent disabling when severe, 
with recurring attacks and with intermittent relief, and as 
60 percent disabling when pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (1999).  

The record shows that the veteran has, on examination, tended 
to minimize the disabling aspects of his cervical disability, 
describing such as joint soreness of gradual onset and no 
history of injury.  However, the September 1993 orthopedic 
examination of the cervical spine that cervical flexion was 
limited to 20 degrees, hyperextension to 20 degrees, and 
rotation to 20 degrees, bilaterally, while attempts to force 
cervical rotation elicited complaints of pain.  In March 
1995, the veteran testified that he experienced popping and 
cracking on cervical motion, as well as pain which radiates 
into the shoulders, and similar complaints, to include 
"grinding" were noted on VA orthopedic examination in April 
1995.  The October 1997 VA orthopedic examination report 
reported an essentially complete range of cervical motion, 
but indicated that the veteran's painful range of neck motion 
might affect his function, while the neurological examination 
also noted pain on cervical motion and diagnosed cervical 
degenerative joint disease without evidence of neural 
impingement.  

Thereafter, the October 1998 VA neurological examination 
report cited the veteran's complaints of daily neck pain on 
turning to the right, tilting, flexing, or extending the 
neck, currently estimated as 7 out of 10.  A report of EMG 
and NCV testing in February 1999 disclosed moderate left 
median nerve entrapment at the wrist (CTS); moderately severe 
right median nerve entrapment at the wrist (CTS); and no 
electromyographic evidence of cervical radiculopathy, 
bilaterally.  The October 1999 VA neurological examination 
report yielded diagnoses of bilateral CTS, more on the right 
than the left, and the examiner stated that the veteran's 
bilateral CTS was not related to his cervical spine symptoms, 
while EMG and NCV testing in April 1999 disclosed findings 
which supported diagnoses of moderate left median nerve 
entrapment at the wrist (CTS); moderately severe right median 
nerve entrapment at the wrist (CTS); and no electromyographic 
evidence of cervical radiculopathy, bilaterally.  

The Board notes that the previously assigned 20 percent 
rating for degenerative disc disease included additional 
disability stemming from bilateral shoulder pain.  Those 
disabilities are now separately rated as degenerative 
arthritis of the right and left shoulders and are each 
assigned 10 percent ratings.  In addition, the medical 
evidence of record shows that electrodiagnostic testing has 
shown no evidence of neural impingement or cervical 
radiculopathy, and that the veteran's upper extremity 
disabilities are unrelated to his service-connected cervical 
disability.  The Board finds that the medical evidence of 
record shows that the veteran's current degree of impairment 
stemming from his degenerative disc disease of the cervical 
spine, including painful limitation of cervical motion, with 
consideration of the provisions of  38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1999), does not warrant assignment of a rating in 
excess of the currently assigned 20 percent evaluation.  

In reaching its determinations, the Board has found the 
veteran's testimony to be generally consistent and credible, 
and notes that the RO has done an excellent job of evaluating 
the medical evidence and providing reasons and bases for the 
determinations reached in this case.  In addition, the Board 
has considered the doctrine of reasonable doubt.  Where the 
evidence has favored the veteran's claims for increase, his 
claims were granted.  Where the preponderance of the evidence 
was against the appellant's claims, the claims were denied.  
At no point was the evidence in equilibrium, and the doctrine 
was not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (1999) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, the veteran has not testified that he is unable to 
obtain employment due to service-connected disabilities, as 
provided by  38 C.F.R. Part 4, § 4.16(b), or that vocational 
rehabilitation is infeasible.  Accordingly, the Board will 
not address the issue of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, § 4.16(b) (1999).  


ORDER

An increased rating of 30 percent for chondromalacia with 
arthritis of the right knee is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

An increased rating of 30 percent for chondromalacia with 
arthritis of the left knee is granted, subject to controlling 
regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for degenerative disc 
disease of the cervical spine is denied. 


REMAND

A review of the record shows that the RO accepted the 
veteran's several references, both in testimony and on VA 
examinations, to numbness in his fingers and portions of his 
hands and upper extremities as informal claims for service 
connection for those conditions, and service connection for 
such disabilities was denied by rating decision of March 
1998.  The record with respect to those conditions includes 
EMG studies conducted on VA examination in May 1995 
diagnosing those conditions as median neuropathy at the right 
wrist and a mild right ulnar neuropathy, reports of VA 
neurologic examination in October 1997 and in February 1998 
suggesting the possibility that such findings were evidence 
of cervical radiculopathy.  However, the reports of EMG and 
NCV testing in February and April 1999 disclosed moderate 
left median nerve entrapment at the wrist (CTS); moderately 
severe right median nerve entrapment at the wrist (CTS); and 
no electromyographic evidence of cervical radiculopathy, 
bilaterally, while the October 1999 VA neurological 
examination report yielded diagnoses of bilateral CTS, more 
on the right than the left, and the examiner stated that the 
veteran's bilateral CTS was not related to his cervical spine 
symptoms.  

In view of the additional evidence obtained, the RO must 
readjudicate the issues of direct or secondary service 
connection for bilateral carpal tunnel syndrome and for 
bilateral ulnar or median neuropathy.  

As noted, the Court found that the Board failed to address 
the issues of increased separate evaluations for the 
veteran's left and right shoulder pain, each currently 
evaluated as 10 percent disabling, even though those issues 
were raised on appeal and were clearly before the Board.  The 
Court took notice that separate rating were granted in March 
1998, and that the veteran then disagreed with the ratings 
assigned at that time.  See Smallwood v. Brown, 10 Vet. 
App. 93, 99 (1997);  Archbold v. Brown,  9 Vet. App. 124, 132 
(1996).  The Court directed that on remand the Board must 
address the issues of ratings in excess of 10 percent each 
for the veteran's service-connected degenerative changes of 
the right (major) and the left (minor) shoulders with painful 
motion.  Based upon the foregoing, additional development of 
the medical and other evidence is warranted as to the issues 
of ratings in excess of 10 percent each for the veteran's 
degenerative changes of the left and right shoulders with 
painful motion.  

The claims for  ratings in excess of 10 percent each are 
well-grounded because the veteran has taken issue with the 
separate ratings assigned for those disabilities.  Fenderson 
v. West, 12 Vet. App.  119 (1999).  The Board finds that the 
veteran should be afforded another VA orthopedic and 
neurologic examination of his shoulders, bilaterally, with 
readjudication by the RO prior to appellate review of those 
issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999);  
Quarles v. Derwinski,  3 Vet. App. 129 (1992).  

As noted, the Court has held that a remand by the Court or 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  
Accordingly, the RO must review all examination reports prior 
to returning the case to the Board in order to ensure full 
and specific compliance with all instructions contained in 
remands by this Board.  All cases returned to the Board which 
do not comply with the instructions of the Board remand will 
be returned to the RO for further appropriate action as 
directed.  

The case is remanded for the following actions:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).

2.  The RO should schedule another VA 
orthopedic and neurologic examination of 
the veteran's left and right shoulders in 
order to determine the nature, extent, 
and etiology of all disability found 
present.  The claims folders must be 
reviewed by the examining physicians 
prior to the requested examinations, and 
the examiners must affirmatively indicate 
that they have reviewed the veteran's 
claims folders.  All appropriate 
diagnostic tests and procedures should be 
performed.  The examining physicians must 
address matters of functional loss in the 
shoulders due to weakness, fatigability, 
incoordination or pain on movement under 
the provisions of  38 C.F.R. Part 4, 
§§ 4.40, 4.45, and 4.59 (1999).  The 
examining physicians must state their 
opinions as to the degree the veteran's 
service-connected shoulder disabilities 
impact his employability. 

3.  Thereafter, the RO should review the 
claims folder to ascertain that all 
requested actions have been completed, 
that the reports of examination 
affirmatively reflect that the veteran's 
claims folder was reviewed by the 
examining physicians, and that all 
requested opinions were provided.  

4.  Thereafter, the RO should adjudicate 
the claims for ratings in excess of 10 
percent each for the veteran's service-
connected arthritis of the left and right 
shoulders with painful motion, in light 
of the additional evidence obtained.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Veterans Law Judge
F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

